 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       BENJY STEPHEN WADE,                              No. 2:18-CV-2899-MCE-DMC-P
12                         Plaintiff,
13              v.                                        ORDER
14       PAISLE, et al.,
15                         Defendants.
16

17                    Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s first amended complaint (ECF No. 15).

19   Plaintiff alleges Defendants violated his Eighth Amendment right to medical treatment.1

20
21                         I. SCREENING REQUIREMENT AND STANDARD

22                    The Court is required to screen complaints brought by prisoners seeking relief

23   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

24   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

25   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

26   1
      E. Sheahan and Warden of Folsom State Prison are not named in the first amended complaint.
27   Defendants McQuillin and Hill are named in the first amended complaint but not listed on the
     Court’s docket. The Clerk of Court will be directed to update the docket to reflect the correct list
28   of current defendants.
                                                      1
 1   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

 2                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 3   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 4   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 5   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 6   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 7   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 8   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 9   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

10   omitted).

11                  Prisoners proceeding pro se in civil rights actions are entitled to have their

12   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

13   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

14   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

15   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

16   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

17   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

18   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

19   omitted); Moss, 572F.3d at 969.

20
21                                  II. PLAINTIFF’S ALLEGATIONS

22                  Plaintiff alleges Defendants violated his Eighth Amendment right to medical

23   treatment by denying him mental health care. Plaintiff asserts this denial prevented him from

24   sleeping for three months and almost lead to a heart attack and stroke.

25

26                                             III. ANALYSIS
27                  The Federal Rules of Civil Procedure require complaints contain a “…short and

28   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.
                                                         2
 1   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Claims must be

 2   stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.

 3   1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the complaint gives the

 4   defendant fair notice of the plaintiff’s claim and the grounds upon which it rests. See Kimes v.

 5   Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because a plaintiff must allege, with at least some

 6   degree of particularity, overt acts by specific defendants which support the claims, vague and

 7   conclusory allegations fail to satisfy this standard. Additionally, to survive screening, Plaintiff’s

 8   claims must be facially plausible, which requires sufficient factual detail to allow the Court to

 9   reasonably infer that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at

10   678 (quotation marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir.

11   2009).

12                  Plaintiff’s complaint fails to state any claims against Defendants McQuillin or Hill

13   and further fails to articulate how Defendant Dr. Paizls denied him medical care i.e. by denying

14   requests for medical care or declining to pursue a necessary treatment. Plaintiff asserts Paizls

15   “violated [his] civil rights [by] denying medical care” and goes on to state, “I was denied mental

16   health care”. These statements are too vague and conclusory even when applying the liberal

17   construction standard for pro se plaintiffs. Plaintiff must articulate what act or omission by a

18   defendant caused the deprivation of medical care. Because it is unclear what each Defendant did

19   or what they failed to do, this Court cannot determine if there are sufficient facts to establish

20   deliberate indifference on the part of the Defendants. Additionally, because it is unclear what
21   each Defendant did or did not do, it cannot be said that the Defendants are on fair notice of the

22   claims against them. Plaintiff will have an additional opportunity to amend to provide a short and

23   plain statement of a claim showing that he is entitled to relief. Due to Plaintiff’s pro se status this

24   Court has provided a review of applicable Eighth Amendment law below.

25                  The treatment a prisoner receives in prison and the conditions under which the

26   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel
27   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

28   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts
                                                         3
 1   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

 2   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

 3   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

 4   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

 5   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

 6   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

 7   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

 8   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

 9   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

10   official must have a “sufficiently culpable mind.” See id.

11                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

12   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

13   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

14   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is

15   sufficiently serious if the failure to treat a prisoner’s condition could result in further significant

16   injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d

17   1050, 1059 (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).

18   Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

19   is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

20   activities; and (3) whether the condition is chronic and accompanied by substantial pain. See
21   Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

22                   The requirement of deliberate indifference is less stringent in medical needs cases

23   than in other Eighth Amendment contexts because the responsibility to provide inmates with

24   medical care does not generally conflict with competing penological concerns. See McGuckin,

25   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

26   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.
27   1989). The complete denial of medical attention may constitute deliberate indifference. See

28   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical
                                                          4
 1   treatment, or interference with medical treatment, may also constitute deliberate indifference. See

 2   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

 3   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

 4                  Negligence in diagnosing or treating a medical condition does not, however, give

 5   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

 6   difference of opinion between the prisoner and medical providers concerning the appropriate

 7   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,

 8   90 F.3d 330, 332 (9th Cir. 1996).

 9

10                                IV. AMENDING THE COMPLAINT

11                  Because it may be possible that some of the deficiencies identified in this order

12   may be cured by amending the complaint, plaintiff is entitled to leave to amend prior to dismissal

13   of the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

14   Plaintiff is informed that, as a general rule, an amended complaint supersedes the original

15   complaint. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following

16   dismissal with leave to amend, all claims alleged in the original complaint which are not alleged

17   in the amended complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987).

18   Therefore, if plaintiff amends the complaint, the court cannot refer to the prior pleading in order

19   to make plaintiff's amended complaint complete. See Local Rule 220. An amended complaint

20   must be complete in itself without reference to any prior pleading. See id.
21                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

22   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

23   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

24   each named defendant is involved, and must set forth some affirmative link or connection

25   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

26   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
27                  Finally, plaintiff is warned that failure to file an amended complaint within the

28   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at
                                                        5
 1   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

 2   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

 3   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

 4

 5                                          VI. CONCLUSION

 6                   Accordingly, IT IS HEREBY ORDERED that:

 7                   1.      The Clerk of Court is directed to update the docket to terminate E. Sheahan

 8   and Warden of Folsom State Prison as defendants and add McQuillin and Hill as defendants;

 9                   2.      Plaintiff’s first amended complaint (ECF No. 15) is dismissed with leave to

10   amend; and

11                   3.      Plaintiff shall file a second amended complaint within 30 days of the date

12   of service of this order;

13

14   Dated: May 15, 2019
                                                            ____________________________________
15                                                          DENNIS M. COTA
16                                                          UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        6
